[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 11-11765         ELEVENTH CIRCUIT
                            Non-Argument Calendar        JUNE 8, 2012
                          ________________________        JOHN LEY
                                                           CLERK
                   D.C. Docket No. 4:10-cr-00061-RH-WCS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

JAMES SANTOS,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (June 8, 2012)

Before CARNES, WILSON and ANDERSON, Circuit Judges

PER CURIAM:

      Clyde M. Taylor, Jr., appointed counsel for James Santos in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Santos’s conviction and

sentence are AFFIRMED.




                                         2